Citation Nr: 1218730	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been returned to the RO in Atlanta, Georgia.  

The Veteran testified at an RO formal hearing in August 2007.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Board remanded the Veteran's claim for further evidentiary development in March 2011.  After substantial completion of the requested development, the Appeals Management Center (AMC) readjudicated the claim, as reflected by an August 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  While the Veteran sought back treatment for a lower back strain during service, no spinal abnormalities were assessed on separation from service.

2.  The Veteran's post-active service reservist examination and medical history reports through 1990 fail to document any back abnormalities or reports of recurrent back pain.

3.  A 2002 VA treatment record is the first post-service treatment of record reflecting the Veteran's report of experiencing back pain, and at this time, the Veteran related the onset of lower back pain to a 1997 bicycle accident.

4.  A probative 2011 VA medical opinion fails to link the Veteran's current lower back disorder to service.


CONCLUSION OF LAW

The criteria for service connection for a lower back disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

Regarding VA's duty to notify, a January 2006 letter apprised the Veteran of the criteria for establishing service connection, the evidence VA would obtain, and the evidence the Veteran is responsible for providing.  Furthermore, the August 2011 supplemental statement of the case advised the Veteran of the method by which VA determines disability ratings and effective dates.  While the Veteran's claim was not subsequently readjudicated by the RO, neither the Veteran nor his representative have alleged that the Veteran has been prejudiced by either the content or timing of the notice provided.  Accordingly, the Board concludes that VA's duty to notify has been satisfied.

The Board further notes that the recent VA correspondences sent to the Veteran, including the 2011 Board remand, subsequent notices regarding the development undertaken by the AMC, and the August 2011 supplemental statement of the case, have been returned as undeliverable, with an advisement that the Veteran no longer resides at the address he has provided to VA.  Moreover, the record reflects that VA personnel have attempted to contact the Veteran to obtain a current mailing address.  However, those attempts to contact the Veteran have also been unsuccessful, as the telephone number that the Veteran provided to VA is no longer in service.  The Veteran has an affirmative duty to provide VA with a current mailing address, and despite his failure to do so, VA has made efforts to obtain this information from him.  Accordingly, no further attempts to reach the Veteran are warranted.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)). 

The Board further acknowledges that the spinal x-rays referenced by the 2007 QTC examiner have not been obtained, although the Board requested that efforts to obtain them be made when remanding the Veteran's claim.  The record reflects that the AMC requested these radiological reports from the Atlanta VA Medical Center and received a negative response.  However, since the QTC examination report includes an invoice to VA for these x-rays, it seems probable that the x-rays were taken by a private provider.  Nevertheless, as the examiner merely rendered a diagnosis of a degenerative lower back disorder based on these spinal x-rays, and it is the etiology and not the diagnosis of the Veteran's current lower back disorder that is at issue in the instant appeal, the Board finds that the Veteran has not been prejudiced by any failure to obtain these x-ray reports.  Likewise, neither the Veteran nor his representative have alleged any such prejudice.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issue decided on appeal has been obtained.  The Veteran's VA treatment records from approximately 2002 through 2008 are of record.  The Board acknowledges that the Veteran's more recent VA treatment records have not been obtained.  However, as the Veteran's appeal turns on whether his currently-diagnosed lower back disorder is etiologically related to service, and there is no indication that the Veteran's recent VA treatment records reflect anything other than ongoing treatment for this claimed disorder, the Board does not find that the Veteran would be prejudiced by the failure of VA to obtain these records.  

The Veteran was also provided with a VA (QTC) examination with regard to his service connection claim, and the Board finds that the physical examination conducted during the examination is sufficient.  Moreover, as the Board determined that the medical opinion rendered in conjunction with this examination is insufficient, a new VA medical opinion was obtained in March 2011.  The Board finds that this 2011 medical opinion is sufficient for adjudicatory purposes, as the opinion was rendered after an accurate review of the Veteran's claims file and is supported by a detailed rationale. Moreover, neither the Veteran nor his representative have asserted that the 2007 QTC physical examination or 2011 VA medical opinion are insufficient.  

The Veteran also testified at an RO formal hearing, and he was offered an opportunity to testify at a Board hearing, but he declined the offer.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Service Connection Claim

The Veteran contends that he developed his current lower back disorder as a result of an in-service back injury.  Specifically, he has reported that during service, he fell from his ladder while carrying  a box of food, as his in-service duties involved "breaking out" boxes of food.  He reports that during this fall, he injured his back, triggering his current back disorder.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records reflect that in June 1977, he sought treatment for back pain that he had been experiencing for three to four months prior to the time of treatment.  The Veteran related the onset of his back pain to a lifting injury occurred when working "break out."  The treating medical professional diagnosed the Veteran with a lumbar strain.  A January 1979 service treatment record reflects the Veteran's report of back pain, right eye irritation, and jock itch, and his symptoms were assessed as indicative of a "syndrome of some kind."  However, no spinal abnormalities were assessed during the Veteran's separation medical examination.

The Veteran's post-active service treatment of record reflects reservist physical examination reports completed in June 1981, August 1982, February 1984, October 1987, May 1988, and August 1990, which all fail to note any spinal abnormalities.  Additionally, the Veteran denied a history of recurrent back pain in corresponding medical history reports.  Moreover, a 1991 psychiatric hospitalization summary reflects that a physical examination of the Veteran failed to reveal any physical impairments.

An October 2002 VA treatment record is the first treatment of record reflecting the Veteran's complaint of experiencing back pain.  At this time, the Veteran reported experiencing chronic lower back pain since his involvement in a bicycle accident in 1997.  Corresponding x-rays of the Veteran's thoracic and lumbar spine failed to reflect any abnormalities.

In conjunction with his 2005 service connection claim, the Veteran was afforded a QTC examination in September 2007.  During the examination, the Veteran reported experiencing lower back pain since 1977, and after conducting a physical examination of the Veteran and reviewing x-rays of his thoracic and lumbar spine, the examiner diagnosed the Veteran with degenerative arthritis of the thoracic and lumbar spine and L-5/S-1 degenerative disc disease.  However, while the examiner offered a medical opinion regarding the potential relationship between the Veteran's current lower back disorder and service, the Board found this medical opinion to be insufficient, as referenced in the March 2011 remand.  

As such, a new VA medical opinion was obtained in March 2011, and the VA physician reviewed the Veteran's claims file prior to rendering the opinion.  The physician opined that it was less likely than not that the Veteran's current lower back disorder is related to service, as the record failed to reflect that the Veteran incurred a chronic back disorder during or soon after service.  Instead, the examiner opined that the Veteran's back injury and related pain resolved during service.  In support of this opinion, the examiner cited the lack of any evidence of a back impairment in reservist examinations conducted in 1982, 1984, and 1988, as well as the Veteran's corresponding denials of any recurrent back pain in his medical history reports.

The Board finds that this medical opinion is probative, as it is predicated on an accurate review of the record and is supported by a sufficient rationale, namely the lack of medical evidence suggesting a continuity of symptomatology.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  While the Veteran's active service treatment records reflect that he was treated for a lumbar strain in 1977 and reported back pain (and other ailments that were symptoms of some sort of syndrome) in 1979, no spinal abnormalities were noted on separation from service nor recorded or reported by the Veteran in subsequent reservist examinations through 1990.  The next treatment of record reflecting the Veteran's report of experiencing lower back pain is in 2002, approximately 23 years after service, and at this time the Veteran related the onset of his back pain to a post-service 1997 bicycle accident.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board acknowledges its consideration of the lay evidence of record, including the Veteran's report that his current lower back disorder began during service when he sustained a back injury.  The Board further notes that the Veteran is competent to report the onset of his lower back disorder.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Indeed, the Veteran's service treatment records corroborate his report of sustaining a back injury during service and experiencing subsequent back pain.  However, to the extent that the Veteran has reported experiencing on-going back pain since this in-service injury, the Board finds that the Veteran's assertions are not credible, as his reservist physical examination and medical history reports reflect that the Veteran neither demonstrated nor reported a back impairment for many years after his active service.  Furthermore, the first post-service treatment for back pain of record reflects the Veteran's report of the onset of his chronic lower back pain to a 1997 bicycle accident.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Moreover, the Veteran, as a layperson, is not qualified to relate his currently-diagnosed lower back disorder to service, and the probative 2011 VA medical opinion fails to find such a relationship.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues). 

The Board further acknowledges that in the Veteran's representative's informal hearing presentations, the representative has phrased the issue on appeal as encompassing a theory that the Veteran's claimed lower back disorder is aggravated by a service-connected left knee disability.  However, as the record fails to reflect that the Veteran has such a service-connected left knee disability, the Board concludes that the merits of this argument need not be addressed.

Thus, given the lack of any back pathology reported or assessed for many years after service, and the probative 2011 VA medical opinion failing to link the Veteran's current lower back disorder to service, the Board finds that a basis for granting service connection for a lower back disorder has not been presented.  Accordingly, the Veteran's appeal is denied.


ORDER

Service connection for a lower back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


